Citation Nr: 1627937	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  07-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating greater than 30 percent for residuals, left knee injury, postoperative with surgical scar. 

2. Entitlement to a rating greater than 10 percent for left knee medial compartment degenerative joint disease (DJD), based on range of motion. 

3. Entitlement to a rating greater than 30 percent prior to July 23, 2010, and greater than 50 percent as of that date for posttraumatic stress disorder (PTSD). 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, S.K., and G.S.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the claims for increased ratings for the Veteran's left knee disabilities in June 2010, and denied the claims in a February 2013 decision.  This decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a January 2014 Order, which endorsed a joint motion for remand (JMR) and remanded the claims for compliance with the terms of the joint motion.  The Board remanded these claims for further development in August 2014.

The claim for an increased rating for PTSD was remanded by the Board in June 2010 and February 2013.  The Board denied the claim in an August 2014 decision.  This decision was vacated by the Court in a February 2016 memorandum decision, which remanded the case for further action.  



As noted in its August 2014 decision, the Board added the issue of entitlement to TDIU prior to August 24, 2006.  In this regard, the claims for higher ratings for the Veteran's left knee disabilities and PTSD were submitted in July 2005, and the issue of entitlement to TDIU has been raised in connection with these claims given evidence of unemployability resulting from these disabilities throughout the pendency of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim is the issue of whether entitlement to TDIU is established).  The RO has since granted an earlier effective date of June 26, 2006 for the award of TDIU based on its finding that the schedular criteria for TDIU were met as of that date.  However, the issue of entitlement to TDIU prior to that date remains in appellate status as the increased rating claims were submitted in July 2005.  See id.

The Veteran and two other witnesses testified at a hearing before the undersigned in August 2009.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran's service-connected residuals, left knee injury, postoperative with surgical scar is manifested by recurrent subluxation with no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, or impairment of the tibia and fibula.  

2. The Veteran's service-connected left knee disability is manifested by a history of a partial meniscectomy that remains symptomatic.  



3. The Veteran's service-connected left knee medial compartment DJD is manifested by arthritis with painful motion, with flexion consistently exceeding 60 degrees.

4. Prior to July 2010, the Veteran had full left knee extension; from July 2010 to April 2012, the Veteran's left knee extension was limited to 25 degrees; from April 2012 forward, the Veteran's left knee extension has been limited to 5 degrees. 

5. The Veteran's PTSD has been manifested by mild to moderate symptoms, including depressed mood, anxiety, suspiciousness, panic attacks on a weekly basis or less, and chronic sleep impairment resulting in an occasional decrease in work efficiency, but generally satisfactory functioning, with routine behavior, self-care and conversation normal. 

6. Prior to June 2006, the Veteran's service-connected PTSD and left knee disabilities did not meet the schedular requirements for TDIU, and were not sufficiently incapacitating as to prevent her from obtaining or maintaining substantially gainful employment in a sedentary capacity. 


CONCLUSIONS OF LAW

1. An evaluation in excess of 30 percent for residuals, left knee injury, postoperative with surgical scar based on recurrent subluxation or lateral instability is not available as a matter of law.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 33.321, 4.71a, Diagnostic Codes 5257 (2015).  

2. The criteria for a separate 10 percent rating, but no higher, for residuals of a meniscectomy are satisfied.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 33.321, 4.71a, Diagnostic Codes 5259 (2015).  



3. Prior to July 2010, the criteria for an evaluation in excess of 10 percent for left knee medial compartment DJD based on range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015). 

4. From July 2010 to April 2012, a separate rating of 30 percent is warranted based on limitation of extension of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5261 (2015). 

5. From April 2012 forward, an evaluation in excess of 10 percent for left knee medial compartment DJD based on range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015). 

6. The criteria for a separate rating under any other diagnostic code for disability of the left knee are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2015).  

7. The criteria for an initial rating higher than 30 percent prior to July 23, 2010, and higher than 50 percent as of that date for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015). 

8. The criteria for entitlement to TDIU prior to June 2006 are not satisfied, and extraschedular referral is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the disabilities under review since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board finds substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, it will proceed with appellate review. 


II. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



A. Left Knee Disabilities

The parties to the JMR agreed that the Board erred in its February 2013 decision by not explaining why an examiner's notation in an August 2008 VA examination report that the Veteran had "constant" effusion of the left knee did not support a higher or separate rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a (2015).  Further, the parties agreed that the Board erred in not explaining why a July 2010 VA examination report showing that the Veteran's left knee flexion was limited to 25 degrees did not support entitlement to a 20 percent rating under Diagnostic Code 5260, at least for the period prior to April 2012.  See id.  Finally, the parties found that a July 2005 VA magnetic resonance imaging (MRI) report referenced by a VA examination report and discussed by the Board in its decision was not actually in the file and should be obtained on remand.  

As discussed below, the Board continues to find that the preponderance of the evidence weighs against a separate rating under DC 5258, as the evidence does not show frequent "locking" of the left knee.  However, the Board finds that a separate rating is warranted under DC 5259 based on the Veteran's history of a partial meniscectomy with ongoing pain.  The Board has also assigned a separate 30 percent rating for limitation of extension to 25 degrees for the time period from July 2010 to April 2012, as explained below.  (The reference to limitation of flexion to 25 degrees in the JMR appears to be an error.)  A copy of the July 2005 VA MRI study has been added to the file.  

The Veteran was originally granted service connection for a left knee disability in an October 1984 rating decision and was assigned a 20 percent disability evaluation, effective February 24, 1983, pursuant to 38 C.F.R. § 4.71a, DC 5257.  The disability evaluation was increased to 30 percent disabling under 38 C.F.R. § 4.71a, DC 5257, effective September 23, 1992, in a February 1993 rating decision.  In a December 2000 rating decision, the RO granted a separate 10 percent disability evaluation, effective November 1, 2000, pursuant to 38 C.F.R. § 4.71a, DC 5010.  

Thereafter, in July 2005, the Veteran submitted claims for increased ratings for her service-connected left knee disabilities.  In the June 2006 rating decision, the RO continued the 30 percent disability evaluation for the service-connected residuals, left knee injury, postoperative with surgical scar under DC 5257 and the 10 percent disability evaluation for the service-connected left medial compartment degenerative joint disease, based on range of motion under DCs 5010-5260.  

At the August 2009 Board hearing, the Veteran testified that her service-connected left knee disabilities cause throbbing, aching, and stabbing pain.  The Veteran testified that range of motion in the left knee is limited, and she has experienced cracking, popping, burning, giving way, and falling due to her service-connected left knee disabilities.  She asserts that increased ratings are warranted for her service-connected left knee disabilities.  

As noted, the Veteran's service-connected left knee disabilities are currently rated under DCs 5257 and 5010-5260.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under DC 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.  

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).  



Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).   

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A July 2005 VA MRI report reflects findings of postoperative changes with "likely myxoid degeneration of the posterior horn of the medial meniscus."  A high riding patella with a thickened patellar tendon was also noted.  No significant joint effusion was present.  

The May 2006 VA examination report reflects that the Veteran complained of daily pain, stiffness, swelling, and redness in the left knee.  She rated the pain between a 3 and 4 out of 10 in terms of severity, at its best and 10 out of 10 in terms of severity, at its worse.  She also reported daily stiffness, significant weakness, and giving way of her left knee, which has resulted in falls on numerous occasions.  The Veteran reported recurrent subluxation of her patella and flare-ups after standing for long periods of time or with any wrong movement.  She stated that the flare-ups were not medically incapacitating, but require her to stay off her feet as much as possible for a day or so.  The Veteran informed the VA examiner that she takes morphine sulfate daily and Percocet on an as needed basis (PRN) for the pain associated with the service-connected left knee pain.  

Physical examination testing revealed mild swelling of the left knee with surgical scars over the anterior aspect of the left knee.  Palpation revealed significant tenderness at the medial tibiofemoral joint line with excessive mobility of the patellar tendon and tenderness in grinding with moving of the patella.  Range of motion testing of the left knee revealed extension to 0 degrees and flexion to 125 degrees without significant limitation.  Repetitive testing elicited increased stiffness of the left knee.  During McMurray's testing, the VA examiner noted grinding and clicking, but no impediment of movement, and there was excessive ligamentous laxity with Lachman's testing.  Valgus and varus testing revealed excessive ligamentous laxity and some moderate amount of increased laxity.  The VA examiner noted a positive grind test for patella discomfort.  Magnetic resonance imaging (MRI) testing conducted in July 2005 showed a chronic anterior cruciate ligament (ACL) tear, as well as postoperative changes in the posterior horn over medial meniscus area.  The VA examiner diagnosed the Veteran with chronic patella instability and subluxation, chronic ACL tear, and degenerative joint disease of the left knee.  



The August 2008 VA examination report reflects that the Veteran stated that her service-connected disabilities had progressively worsened and while the medicine she takes alleviates her pain, she still requires the use of a left knee brace and walker.  The Veteran reported functional limitations when standing and walking due to her service-connected left knee disabilities.  She also reported deformity, giving way, instability, pain, stiffness, and weakness associated with her service-connected left knee disabilities.  She reported constant effusion and swelling, but denied episodes of dislocation or subluxation and locking.  

Physical examination testing revealed an antalgic gait with no evidence of abnormal weight bearing.  Range of motion testing revealed extension to 0 degrees and flexion to 120 degrees, with pain beginning at 110 degrees.  There was no additional limitation of motion on repetitive use with no reported pain, fatigue, weakness, or incoordination.  There was no loss of a bone or part of a bone, joint ankylosis, or inflammatory arthritis.  However, the examiner noted the presence of painful movement and grinding.  The VA examiner diagnosed the Veteran with residuals, left knee injury post operative with surgical scar and left medial compartment degenerative joint disease.  The VA examiner noted that the Veteran's service-connected left knee disabilities have significant effects on her occupation and severe effects on chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming.  The VA examiner determined that the Veteran's service-connected left knee disabilities prevented sports.

The July 2010 VA examination report reflects that the Veteran complained of constant pain involving the left knee and rated it at 6 out of 10 in terms of severity and at 8 out of 10 with flare-ups.  She admitted to stiffness, weakness, instability, giving way, subluxation of the left knee, as well as anterior dislocation of the left tibia.  She denied experiencing locking, heat, and redness associated with the left knee.  

Upon examination, the VA examiner noted an obvious deformity of the left knee with anterior displacement of the tibia.  There was tenderness to palpation of the left knee, along with extensive scars of the left knee from multiple surgical procedures.  Left anterior drawer sign was positive and most likely due to meniscus deficiency rather than cruciate ligament dysfunction.  Bilateral posterior drawer sign was negative, Lachman's testing was negative, and McMurray's sign was negative.  Range of motion testing reflected extension to 25 degrees and flexion to 120 degrees actively and passively with pain flaring to 8 out of 10 at both extremes of range of motion.  The VA examiner noted that the Veteran was unable to perform any repetitive motion exercises due to pain on extension and flexion.  The VA examiner stated that the pain would have likely increased with repetitive motion.  X-ray testing conducted in November 2009 revealed bilateral degenerative joint disease of the knees with a bone infarct of the metaphyseal region of the left tibia adjacent to the tibial tuberosity likely representing postsurgical change.  The VA examiner diagnosed the Veteran with traumatic arthritis of the left knee caused by military service.  

An April 2012 VA examination report reflects that the Veteran reported flare-ups, as well as constant pain since the last VA examination in July 2010, but was falling less as a ramp had been installed since that time.  

Range of motion testing revealed extension to 5 degrees and flexion to 125 degrees with no objective evidence of painful motion.  The VA examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  However, the VA examiner indicated that the Veteran has functional loss and/or functional impairment of the knee and lower leg with less movement than normal, pain on movement, deformity, and disturbance of locomotion being the contributing factors.  The VA examiner also reported that the Veteran has tenderness or pain to palpation for the joint line or soft tissues of the left knee with normal muscle strength testing for the Veteran's left knee flexion and extension.  Lachman's testing was 2+, with normal results for the Posterior drawer test and valgus/varus testing.  The VA examiner noted the evidence of recurrent patellar subluxation/dislocation of the left knee and indicated that it was moderate in severity.  The VA examiner diagnosed the Veteran with degenerative joint disease of the left knee, patella alta of the left knee, and patellofemoral pain syndrome (PFPS) of the left knee.  

At the January 2016 VA examination, the Veteran reported constant left knee pain that was a 3 to 4 in severity.  She regularly used a brace and occasionally a walker.  She stated that the left knee would become swollen after removal of the brace.  However, she denied flare-ups.  She stated that she continued with physical therapy and walking two miles a day to keep herself fit.  She had not experienced falls or injuries since the April 2012 VA examination.  On examination, range-of-motion testing revealed flexion to 125 degrees, and extension to 5 degrees.  On repeat testing, flexion was further limited to 110 degrees, and range of extension remained the same.  There was no need for the examiner to specify at what point pain began during the range of motion testing, as even on repeat testing the Veteran's range of motion exceeded the limitations required for compensable ratings based on range of motion, and there was no indication of yet further functional impairment during range of motion testing.  See Mitchell, 25 Vet. App. at 38-43; see also 38 C.F.R. §§ 5260, 5261.  In this regard, the examiner was unable to state without resort to mere speculation whether the Veteran's left knee was further limited by pain, weakness, fatigability, or incoordination, as the Veteran had not been examined after repeated use over time, and denied flare ups.  The examiner noted that the additional loss of 15 degrees of flexion on repeat testing due to pain was consistent with X-ray findings.  The examiner further stated that the Veteran had less movement due to pain and swelling, especially after a two mile walk, which was consistent with the moderate to severe patellofemoral compartment osteoarthritis with severe medial joint space loss noted in a November 2015 X-ray study.  Muscle strength testing revealed normal strength at 5/5 in extension and flexion.  The examiner indicated that the Veteran did not have ankylosis.  No effusion was observed on examination.  The examiner noted a history of recurrent patellar dislocation of moderate severity.  However, the examiner stated that patellar dislocation was not seen on examination.  The examiner also noted that the Veteran had a history of a meniscal tear with frequent episodes of locking, joint pain, and joint effusion, all of which was improved by a brace, strengthening exercises and weight loss. 

VA outpatient treatment records, private treatment records, and SSA records note the presence of chronic pain and chronic instability associated with the Veteran's service-connected left knee, and a history of frequent falls secondary to dislocating the left knee.  

Based on a thorough review of all the evidence of record, the Board finds that the Veteran's service-connected left knee disability does not warrant an increased rating in excess of 30 percent under 38 C.F.R. § 4.71a, DC 5257.  This is the maximum evaluation under DC 5257; therefore, a higher rating based on instability is not available under DC 5257.  The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, Diagnostic Code 5257 provides for evaluation of instability of the knee without reference to limitation of motion.  Moreover, the maximum rating has been assigned under this diagnostic code.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to the Veteran's instability under DC 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); cf. Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (indicating that a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion). 

The Board must consider evaluation of the Veteran's service-connected left knee disability under all potentially appropriate codes pertaining to the knee and leg.  In this case, the available diagnostic codes that could provide a higher rating in excess of 30 percent are DC 5256, knee, ankylosis of; and DC 5262, impairment of the tibia and fibula.  To that end, there is no evidence of ankylosis of the left knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion of the left knee at all four VA examinations, and the August 2008 VA examiner specifically found no evidence of ankylosis of the service-connected left knee.  Additionally, there is no nonunion of the tibia and fibula, with loose motion requiring brace.  In June 2010, the VA examiner noted anterior displacement of the tibia, but there was no indication of nonunion.  Therefore, a higher rating is not warranted for the Veteran's service-connected residuals, left knee injury, postoperative with surgical scar, under DC 5256 or DC 5262.  

In addition, the Veteran has been shown to have a chronic ACL tear of the left knee.  However, the evidence does not show dislocated semilunar cartilage, or, in the alternative, frequent episodes of locking.  Thus, even if the Veteran had effusion of the joint, a separate rating under DC 5258 is not warranted absent evidence of frequent episodes of locking.  See 38 C.F.R. § 4.71a, DC 5258.  While the January 2016 VA examiner noted the Veteran's report of a history of frequent episodes of locking, pain, and effusion into the joint, no clinical findings of such were made in this examination or in previous examination reports or treatment records.  As this history is not consistent with the VA treatment records, VA examination reports, including the clinical findings therein and the Veteran's own statements made in such records, in which, for example, she denied locking of the knee, it is not credible or probative evidence of frequent episodes of locking due to dislocated meniscus or semilunar cartilage.  The Veteran's left knee pain, subluxation, instability, and swelling are already compensated under DC's 5257 and 5260.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.45 (providing that in evaluating disability of a joint, consideration is given pain on movement and swelling, among other factors); 38 C.F.R. § 4.40 (for disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain, among other factors).  Thus, to assign a separate rating under DC 5258 based on pain, swelling, subluxation, and instability would result in compensating twice for the same disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14. 

However, a separate 10 percent rating is warranted under DC 5259, which pertains to symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a.  The evidence shows that the Veteran has undergone repeated surgery of the left knee in the past, including a partial meniscectomy, and has had painful symptoms related to left meniscus pathology throughout the period under review.  Accordingly, a separate 10 percent rating under DC 5259 is assigned. 

The current 10 percent rating for DJD of the left knee with limited motion is assigned under Diagnostic Codes 5003 and 5010 for painful motion of the left knee with some limitation of flexion.  At no time during the rating period on appeal does the evidence suggest that the Veteran had flexion limited to approximately 60 or 45 degrees.  At worst, flexion was to 120 degrees with pain starting at 110 degrees, which does not meet even the criteria for a 0 percent rating under DC 5260.  Thus, a rating in excess of 10 percent is not warranted under DC 5260.  The current 10 percent rating under DC 5010-5260 is already based on painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The Board has also considered whether a separate rating is warranted for limitation of extension of the left knee under DC 5261.  Extension was to 0 degrees in May 2006 and August 2008.  Thus, a separate compensable rating based on limitation of extension is not available during this timeframe.

At the July 2010 VA examination, extension was found to be limited to 25 degrees.  Accordingly, a separate rating of 30 percent is warranted from July 2010 under DC 5261 based on limitation of extension to more than 20 degrees, but less than 30 degrees.  See 38 C.F.R. § 4.71a; VAOPGCPREC 9-2004.

As of the April 2012 VA examination, however, extension was subsequently limited to only 5 degrees, including when painful motion and other factors were taken into account.  The January 2016 VA examination report confirms that extension was limited to 5 degrees, including on repeated use.  Extension limited to 5 degrees warrants a noncompensable rating under DC 5261.  38 C.F.R. § 4.71a.  Accordingly, as of the April 2012 VA examination, a separate compensable rating is not warranted under DC 5261 based on limitation of extension.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126; see also Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (holding that the procedural protections under 38 C.F.R. § 3.344 (2015) regarding rating reductions are inapplicable to staged ratings). 

The Board notes that the VA examiners identified endpoint pain during range of motion testing, but did not indicate that there was additional decreased motion of the left knee based on the painful motion.  Specifically, at the July 2010 VA examination, the VA examiner noted that the Veteran was unable to perform any repetitive motion exercises due to pain on extension and flexion.  The VA examiner stated that the pain would have likely increased with repetitive motion.  Similarly, in April 2012, the VA examiner indicated that the Veteran has functional loss and/or functional impairment of the knee and lower leg with less movement than normal, pain on movement, deformity, and disturbance of locomotion being the contributing factors.  After repeat testing at the January 2016 VA examination, the Veteran's left knee range of motion still exceeded the limitations required for compensable ratings under DC's 5260 and 5261.  See 38 C.F.R. § 4.71a.  The evidence does not suggest that the Veteran has flexion limited to 45 degrees or less.  Apart from the period from July 2010 to April 2012, extension has not been limited to 10 degrees or more, including with consideration of painful motion.  Thus, while painful motion and other symptoms such as weakness are shown, the evidence does not support a higher rating unless such factors actually result in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

The Board further finds that a rating higher than 10 percent is not warranted under DC 5010, as there is no x-ray evidence showing that the Veteran's service-connected left knee disability involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, the service-connected left knee disability only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f).  

The Board has also considered whether the Veteran is entitled to a separate rating for her left knee scar.  However, there is no indication of record that the knee scar(s) are painful or cause any functional impairment.  The April 2012 and January 2016 VA examination reports reflect that the scars were not painful or unstable.  Thus, a separate rating is not warranted.  See 38 C.F.R. § 4.118, DC 7804, 7805.  

The Board does not discount or wish to gloss over the severity of the Veteran's left knee disability and the considerable pain and functional limitations it causes.  Rather, this decision is based on the applicable rating criteria and whether the evidence supports a higher rating under such criteria.  The Board notes that the combined evaluation of the Veteran's left knee disability is 40 percent, and is already based on the Veteran's symptoms and functional limitations, which the criteria are designed to compensate.  See 38 C.F.R. § 4.25.  Because the preponderance of the evidence weighs against assignment of ratings higher than those already assigned, or additional separate ratings, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

The Board has also considered whether referral for an extraschedular rating is warranted.  In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2015).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.3211 (b) (2015).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's left knee symptoms primarily involve pain, instability/subluxation, limited motion, stiffness, swelling, weakness, giving way, and grinding.  Such impairment is specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.71a, DC 5257, 5261, 5262.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluations for her left knee are inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the veteran's symptoms with the assigned schedular ratings.  Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.

Neither the Veteran nor the record raises the issue of whether the combined impact of her service-connected disabilities on her left knee disability results in an exceptional or unusual disability picture so as to render application of the rating schedule impractical.  All of the manifestations of the Veteran's left knee disability have been accounted for in assigning a schedular rating, as discussed above.  In the alternative, since June 2006, a total rating has been assigned based on individual unemployability, thus rendering this issue moot.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  Prior to June 2006, the only other disability for which service connection had been established was PTSD.  There is no indication that the Veteran's PTSD impacted her left knee disability in any manner, let alone so as to result in manifestations not contemplated by the rating criteria.  Thus an exceptional or unusual disability picture for extraschedular purposes is not shown or raised by the record when only the Veteran's PTSD and left knee disabilities are considered.  Thus, referral for extraschedular consideration based on the combined effects of service-connected disability is not warranted.  See id.


B. PTSD

In the February 2016 memorandum decision, the Court found that the Board did not address whether testimony at the August 2009 hearing regarding a history of suicide attempts and "counseling for [her] suicidal thoughts" supported a higher rating for PTSD.  As will be explained below, the Board finds that this testimony does not show a more severe level of disability during the pendency of this claim, and therefore does not support a higher rating. 

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling prior to July 23, 2010, and as 50 percent disabling as of that date, under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The preponderance of the evidence weighs against assignment of a rating higher than 30 percent prior to July 23, 2010 and a rating higher than 50 percent as of that date.  In this regard, the Veteran's symptoms and functional impairment are consistently shown to be mild, or moderate bordering on mild, and result in no more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, with routine behavior, self-care, and conversation normal.  Specifically, prior to July 2010, the May 2006 VA examination report reflects the examiner's conclusion that the Veteran's PTSD was productive of mild or transient symptoms which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  Similarly, in the August 2008 VA examination report, the examiner concluded that the Veteran's PTSD resulted in an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, but that she had generally satisfactory functioning, with routine behavior, self-care, and conversation normal.  Moreover, the August 2008 VA examiner specifically found that the Veteran's PTSD did not result in more severe functional impairment, such as reduced reliability or productivity or deficiencies in most areas.  These findings more nearly approximate the criteria for a 30 percent rating under DC 9411.  See 38 C.F.R. § 4.130.  

The GAF scores of 60 and 55 assigned in the May 2006 and August 2008 VA examination reports, respectively, denote moderate symptoms or functional impairment.  See DSM-IV.  However, a finding of moderate symptoms or functional impairment does not alone support assignment of a rating greater than 30 percent when the examiners specifically stated that the Veteran's symptoms did not result in more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, with routine functioning, behavior, and self-care normal.  The examiner's specific statements and findings carry more weight in this regard than the GAF scores.  Indeed, the GAF scores themselves were clearly intended to represent this level of occupational and social impairment, given the examiners' discussions.  

The examiners noted that the Veteran had stopped working and was unable to work due to her left knee disability, and not her PTSD.  This finding is borne out by the SSA records, which reflect findings of only mild functional impairment in terms of daily activities, social functioning, and concentration, persistence, and pace.  A psychologist concluded in a February 2002 summary (Psychiatric Review Technique form) that the Veteran's psychological impairment was not severe.  SSA benefits were granted in a July 2005 SSA decision based primarily on the Veteran's left knee disability, with a secondary diagnosis of somatoform disorder.  The findings by the VA examiners and the SSA examiner show that the Veteran's PTSD and associated depression only result in mild to moderate functional impairment, and does not prevent her from working. 

The Veteran has also been diagnosed with major depressive disorder, as reflected in the August 2008 VA examination report.  Although service connection has not been separately established for depression, the August 2008 VA examiner stated that the depression was associated in part with the in-service trauma that formed the basis of the Veteran's PTSD diagnosis.  Moreover, the examiner did not distinguish the Veteran's depression from her PTSD symptoms in terms of the impact on occupational and social functioning other than to assign a GAF score of 55 for depression versus a GAF score of 60 for PTSD.  The Board has already considered the GAF score of 55, as discussed above.  For the purposes of this decision the Board assumes that symptoms associated with depression are also a manifestation of her PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate signs and symptoms of a service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in the veteran's favor under 38 C.F.R. § 3.102, and consequently such signs and symptoms must be attributed to the service-connected condition).  The examiner stated that the major depression did not result in significant social or occupational impairment, noting that the Veteran would like to work if she were physically able, and that she had a good support group of friends and enjoyed activities.  Thus, the criteria for a rating greater than 30 percent are not warranted when the Veteran's depression is taken into account, for the reasons discussed above.  

The Board has also considered the symptoms described in the VA examination reports prior to July 2010, and finds that they do not produce the degree of occupational and social impairment corresponding to ratings of 50 percent or higher under the Rating Formula.  The May 2006 and August 2008 VA examination reports show that the Veteran reported anhedonia, daily depression after her husband left the home, sleep impairment, low energy, and poor appetite.  The Veteran also reported a number of symptoms associated with the PTSD diagnosis, including intrusive memories, nightmares, flashbacks, avoidance thinking or talking about the trauma, hypervigilance, and startle response, among other symptoms.  While the presence of these symptoms supported a diagnosis of PTSD, as found by the examiners, they did not produce the level of occupational and social impairment required for a rating of 50 percent or higher, for the reasons discussed above.  For example, the August 2008 VA examiner noted that the Veteran experienced mild hypervigilance in public, but was able to continue to be in public.  The Veteran also stated in her hearing testimony before the undersigned that she experienced occasional "major" panic attacks.  A witness stated that the Veteran experienced them at least once a week, with minor attacks occurring more often.  However, these alone do not warrant a higher rating absent evidence that they result in more severe occupational and social impairment.  

Indeed, the VA treatment records and examination reports generally do not mention panic attacks or specifically state that she denied panic attacks, with the exception of the March 2013 VA examination report, which states that the Veteran reported five panic attacks since January of that year (the examiner, however, did not mark "panic attacks" in the list of symptoms).  The Board also notes that depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss are all symptoms consistent with a 30 percent rating, as reflected in the Rating Formula, and thus do not necessarily warrant a higher rating absent evidence of more severe functional impairment.  

Finally, and significantly, the clinical findings on examination in the May 2006 and August 2008 VA examination reports were generally normal, including with regard to thought content and process, speech, and grooming.  In short, because the Veteran's symptoms cause no more than an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning with routine behavior, self-care, and conversation normal, as found by the examiners, the Veteran's PTSD more nearly approximated the criteria for a 30 percent rating prior to July 23, 2010.  

In sum, the May 2006 VA examiner found that the Veteran's symptoms were generally mild and transient in nature and resulted in only an occasional decrease in work efficiency or intermittent periods of being unable to perform occupational tasks, with generally satisfactory functioning.  The August 2008 VA examiner specifically indicated that the Veteran's PTSD did not result in reduced reliability and productivity or deficiencies in most areas, including judgment, thinking, family relations, work, mood or school.  Both examiners explained that the Veteran stopped working due to her left knee disability, but otherwise would have liked to return to work.  The August 2008 examiners also noted that she enjoyed activities, and had friends.  Their conclusions were also based on a review of her medical history and the clinical findings made on examination.  Thus, the examiners findings regarding functional impairment are highly probative, as they represent the informed opinions of medical professionals.  These opinions weigh against a rating greater than 30 percent for PTSD prior to July 23, 2010.

VA treatment records dating from May 2008 to March 2009 document fluctuations in the Veteran's symptoms, apparently in connection with changing life circumstances, but do not show that the criteria for a rating greater than 30 percent were met or approximated during this time.  Specifically, they show that in May 2008 the Veteran reported waxing and waning of her depression due to having to take care of her ailing mother, a recent separation from her husband, financial difficulties, and a number of medical problems.  The clinician also noted that the Veteran had symptoms consistent with PTSD that quickly increased with reminders of the trauma, including around its anniversary date.  In June 2008, the Veteran reported experiencing a minor increase in depression and anxiety with ongoing distress due to her role as a caregiver for her mother, who had dementia.  A September 2008 record states that the Veteran was "managing well overall and coping with health issues and caregiver stress."  Her mood remained "anxious/depressed" with a congruent affect.  In December 2008, the Veteran reported some increase in depression following a recent fall.  In March 2009, the Veteran reported doing "much better" with her current regimen of psychiatric medication, and described improved mood, energy, motivation and overall outlook.  Throughout this time period, these records state that on mental status examination the Veteran was found to be "alert, coherent, relevant, spontaneous, in good control, not in emotional distress, non psychotic [sic], [and] well oriented."  No abnormalities were noted.  Moreover, GAF scores of 60 were consistently assigned during this time, which are in keeping with the GAF scores assigned in the VA examination reports, and denote moderate symptoms bordering on mild.  See DSM-IV.  Accordingly, notwithstanding the fluctuations in the Veteran's symptoms, the criteria for a rating of 50 percent or higher were not met or approximated at any point during this time, in light of the VA examiners' findings discussed above.  

The Board has also considered written statements by the Veteran's former husband.  In an October 2005 statement, he wrote that the Veteran was often depressed and would just lie on the couch.  In a June 2006 statement, he wrote that they were not getting along well, and that her depression was growing worse.  As noted above, the VA treatment records show that the Veteran and her husband have since separated.  While these statements show that the Veteran has had depression and that there were significant marital difficulties, they are outweighed by the clinical findings by the May 2006 and August 2008 VA examiners in terms of whether the Veteran has occupational and social impairment severe enough to meet the criteria for a rating of 50 percent or higher.  The findings by the VA examiners are specific and keyed to the criteria, and moreover were made by medical professionals based on objective examination of the Veteran and a review of her medical history.  Moreover, they are supported by and consistent with the VA treatment records.  Thus, they are more probative and carry more weight than these lay statements with regard to whether the criteria for a higher rating were met or approximated prior to July 23, 2010.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Moreover, although the Veteran and her husband had marital difficulties that lead to a separation, the evidence does not otherwise show that the Veteran has had significant social impairment, and the marital difficulties themselves cannot necessarily be attributed to the Veteran's PTSD as opposed to a range of difficulties (as discussed in these statements) that put a strain on the marriage.  In short, these statements do not support a higher rating, and are outweighed by the findings of the VA examiners. 



The July 2010 VA examination report, upon which the assignment of a 50-percent rating as of July 23, 2010 was based, does not show worse symptoms or functional impairment than that recorded in the May 2006 and August 2008 VA examination reports.  The examiner assigned a GAF score of 58, which is at the upper end of the range denoting moderate symptoms or functional impairment (a score of 61 denotes mild symptoms or functional impairment) and is consistent with the scores of 55 and 60 assigned in the May 2006 and August 2008 examination reports.  See DSM-IV.  As in those reports, the examiner found based on a review of the VA treatment records, the findings on examination, and an interview with the Veteran that her symptoms produced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that she was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner also specifically indicated that the Veteran's PTSD did not cause worse functional impairment, including reduced reliability and productivity or deficiencies in most areas (i.e. work, school, judgment, thinking, family relations, and mood).  No abnormalities were noted on examination, including with regard to thought content and process, speech, and grooming.  The Veteran's reported symptoms were similar to those recorded in the prior examination reports.  The examiner noted that the Veteran reported not working due to a knee condition, and that she missed her job and would return to work if she were physically able.  She reported having two close friends in the last ten years, although the examiner noted that the Veteran had reported having more friends at the August 2008 VA examination.  The Veteran also reported being more irritable with her friends recently.

In the March 2013 VA examination report, the examiner diagnosed PTSD and depressive disorder NOS (not otherwise specified).  The examiner assigned a GAF score of 60, denoting moderate symptoms or functional impairment bordering on mild, which is in keeping with the GAF scores of 55, 60, and 58 assigned in the previous examination reports and in the VA treatment records.  See DSM-IV.  As in the prior examination reports, the examiner concluded based on an examination of the Veteran and a review of the medical history that her PTSD produced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that she was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner did not check the boxes indicating a more severe level of occupational and social impairment.  The Veteran's reported symptoms were essentially the same as previously recorded, including depressed mood, anxiety, and sleep impairment.  On examination, no abnormalities were noted with regard to thought content or process or grooming.   She reported experiencing a depressed mood "all the time but I don't let it drag me down."  She denied any significant impairment related to her mood as she had learned to "keep [herself] going."  She experienced anxiety "anytime I am around a man," and reported five panic attacks since January of that year, which she thought might be related to the anniversary of the trauma, her grandmother dying, and not being able to buy a house.  

The July 2010 and March 2013 VA examination reports reflect findings similar to those in the August 2008 VA examination report with regard to the level of occupational and social impairment resulting from the Veteran's PTSD.  These reports specifically state that the examiners found that the Veteran's symptoms produced no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that she was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  This level of impairment most closely corresponds with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.118, DC 9411.  Moreover, as in the prior examination reports, the July 2010 VA examiner specifically indicated that the Veteran's PTSD did not produce more severe functional impairment, and the March 2013 VA examiner also indicated (by not checking the corresponding boxes) that the Veteran's PTSD did not produce a more severe level of functional impairment (i.e. decreased reliability and productivity, deficiencies in most areas, or total occupational impairment).  Thus, the examiners' opinions constitute highly probative evidence weighing against assignment of a 70 percent or higher rating as of July 23, 2010, which require impairment in most areas (for a 70 percent rating) or total occupational impairment (for a 100 percent rating).  See id.

The VA treatment records from this time period do not show a more severe level of impairment.  For example, a July 2012 VA treatment record reflects assignment of a GAF score of 60, which is in keeping with the scores assigned in the VA examination reports, and denotes moderate symptoms bordering on mild.  See DSM-IV.  A February 2013 VA treatment record states that new medication was improving the Veteran's sleep problems and anxiety, although she reported several incidents in caring for her mother when she experienced increased stress.  She stated that she would be going to a support group.  The clinician noted that depression was not described as the predominant mood, and stated that the PTSD symptoms remained essentially the same.  On mental status examination, the Veteran was "alert, coherent, relevant, spontaneous, in good control, not assaultive or in emotional distress, non psychotic, [and] well oriented."  Accordingly, the VA treatment records appear largely consistent with the findings in the VA examination reports, and further weigh against symptoms or functional impairment approximating the criteria for a 70 percent rating or higher, as they show essentially normal functioning notwithstanding the Veteran's symptoms of anxiety, sleep impairment, and depression.  

The Board noted that at the June 2009 hearing, the Veteran testified that she had "obsessional rituals" in the form of constant smoking and fiddling, and near-continuous panic or depression.  However, the smoking and fiddling are not shown to result in meaningful occupational and social impairment, and the Veteran's reported panic and depression are not shown to result in occupational impairment more severe than that found by the VA examiners.  Indeed, at the March 2013 VA examination, the Veteran stated that she experienced depression "all the time," but denied any significant impairment related to her mood, as she had learned to "keep [herself] going."  The VA examiner's findings with regard to functional impairment are especially probative, as they reflect the objective conclusions of medical professionals that are based on a review of the VA treatment records, the Veteran's reported history, and a clinical examination.  Thus, these findings carry more weight than the Veteran's lay statements on this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In accordance with the February 2016 JMR, the Board has also considered the Veteran's testimony at the August 2009 hearing regarding her history of suicide attempts.  At the hearing, when asked whether she "ever had any suicidal ideation," she responded, "Yes, I've acted on it. "  She further specified, "I've tried cutting my wrists or taking pills."  The representative then asked: "But you currently don't have any plans on that?"  The Veteran responded: "Yeah, that's been explained.  I go to a counselor."  In the February 2016 memorandum decision, the Court stated that the Veteran testified that she went to "counseling for [her] suicidal thoughts."  The Veteran never stated that she sought counseling for suicidal thoughts during the pendency of this claim, and the VA treatment records consistently show that the Veteran denied suicidal ideation and was found not to exhibit suicidal ideation on clinical evaluation.  The Veteran only stated at the hearing that she goes to a counselor; the mere proximity of this statement to her acknowledgement of a history of suicide attempts does not indicate that she goes to counseling for suicidal thoughts.  In any event, even if the Veteran meant to suggest this, the VA treatment records show that she has not reported nor been treated for suicidal ideation during the pendency of this claim.  The VA treatment records are more probative than the Veteran's testimony as they reflect statements by the Veteran and clinical findings in the context of getting appropriate treatment, whereas the Veteran's testimony was presented solely in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board does not find it credible that the Veteran has been treated for suicidal ideation during the pendency of this claim.  

Further, with regard to the Veteran's testimony at the Board that she had a history of cutting her wrists or taking pills, a May 2006 VA treatment record reflects that the Veteran reported cutting both wrists in 1978, and that she overdosed on medication in the early 1980's.  A May 2001 VA treatment record also states that the Veteran reported a history of a suicide attempt in 1979 by cutting her wrists and overdosing on psychotropic medications.  A September 2007 VA treatment record notes that the Veteran reported that the last time she attempted suicide was when she was eighteen years old.  Thus, there is every indication that the Veteran's reference at the Board hearing to cutting her wrists or taking pills was to this earlier history in the late 1970's and early 1980's, rather than to events that occurred during the pendency of this claim.  There is no reference in the record to any other suicide attempts or gestures.  A disability must be viewed in relation to its history when evaluating it.  38 C.F.R. § 4.1  At the same time, for increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Hart, 21 Vet. App. at 509.  While the Veteran's PTSD was manifested by suicidal ideation and danger to herself many years prior to this claim, the preponderance of the evidence, including the VA treatment records and VA examination reports, weighs against suicidal ideation during the time period under review, as it consistently and affirmatively shows the contrary.  

The Board notes that an April 2009 VA treatment record reflects a routine screening in which a "Yes" answer was documented in response to the question of whether the Veteran had experienced suicidal or homicidal ideation in the past two weeks.  It was noted that the Veteran had spoken with her psychiatrist.  However, no other VA treatment record, including numerous counseling records, reflects treatment or reports of suicidal or homicidal ideation or findings that the Veteran exhibited suicidal or homicidal thoughts or was a threat to herself or others.  Thus, assuming that the April 2009 VA treatment record reflecting a "Yes" answer with regard to a history of suicidal or homicidal thoughts in the past two weeks is not a typographical error or misunderstanding of some kind (which would seem to be the case in light of the above discussion) the preponderance of the evidence still weighs against a finding that the Veteran had suicidal ideation for a long enough period to warrant consideration of a higher or staged rating, and the VA treatment records and VA examination reports during this period otherwise weigh against suicidal ideation, for the reasons already discussed.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1. 

In sum, the Board finds that the Veteran's PTSD has not been manifested by suicidal ideation during the pendency of this claim.  

Further, and in the alternative, even if, for the sake of argument, the Veteran's PTSD was manifested by suicidal ideation, the evidence still weighs against the functional impairment element required for a rating higher than 30 or 50 percent.  That is, even if the Veteran has had suicidal ideation meeting the symptom equivalency requirement for a 70 percent rating during the pendency of this claim ("suicidal ideation" not being defined, and thus theoretically encompassing both the most fleeting and more persistent thoughts), the preponderance of the evidence shows it has not resulted in occupational and social impairment with deficiencies in most areas, or that it has had any impact on occupational or social functioning, for the reasons discussed above.  Both elements must be met to warrant a higher rating.  See Vazques-Claudio, 713 F.3d at 116 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas"). 

Accordingly, neither prior to nor since July 23, 2010 has the Veteran had occupational and social impairment corresponding to 70 percent or 100 percent ratings given probative evidence in the form of the VA examiners' findings and the VA treatment records showing that they do not produce the level of occupational and social impairment required for these higher ratings.  See 38 C.F.R. § 4.118, DC 9411. 

As there is no evidence showing that the Veteran's PTSD has more nearly approximated the criteria for a rating greater than 30 percent prior to July 23, 2010, or greater than 50 percent as of that date, at any point during the pendency of this claim, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of her symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, anxiety, panic attacks, and sleep impairment, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the ratings already assigned, as explained above.  

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

The issue of whether the combined effects of the Veteran's service-connected disabilities on PTSD results in an exceptional or unusual disability has not been raised, as discussed above with respect to the Veteran's left knee disabilities.  See Johnson v. McDonald, 762 F.3d at 1365; Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9.  All of the Veteran's PTSD symptoms and resultant functional impairment have been taken into account in evaluating it under the schedular criteria, which adequately contemplate such manifestations.  Moreover, and in the alternative, a total rating has already been assigned since June 2006, thus rendering this issue moot.  See Johnson, 762 F.3d at 1365.  For the period prior to June 2006, there is no indication that the left knee disabilities impacted the Veteran's PTSD so as to produce manifestations or disability not adequately captured by the schedular criteria.  Accordingly, this issue has not been raised by the Veteran or the record, and further discussion or explanation is not warranted.  Therefore, the Board will not refer this case for extraschedular consideration. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent prior to July 23, 2010, and greater than 50 percent as of that date, for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


II. TDIU

For the following reasons, the Board finds that entitlement to TDIU prior to June 2006 is not established.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 



Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Prior to June 2006, service connection was in effect for the Veteran's PTSD and left knee disabilities, but not for any other disability.  Neither was rated as 60 percent disabling or higher, and the combined rating was less than 70 percent.  Therefore, the criteria for schedular consideration of TDIU were not satisfied.  See 38 U.S.C.A. § 4.16(a).  

The Board finds that referral for extraschedular consideration of TDIU is not warranted, as unemployability due solely to the Veteran's left knee disabilities and PTSD prior to June 2006 is not shown.  

With regard to the Veteran's left knee disability, the Veteran reportedly discontinued working as a deputy at the sheriff's office in June 2000 due to injury of the left knee, as reflected in the May 2006 VA examination report.  However, there is no indication that her left knee disability alone prevented her from obtaining or maintaining substantially gainful employment in a sedentary capacity prior to June 2006.  According to her August 2006 application for TDIU, the Veteran completed four years of college, which suggests she had the ability to do sedentary work in a wide range of occupations.  Thus, taking her educational and vocational background and attainment into account, her left knee disability alone did not prevent substantially gainful activity in a sedentary capacity.  The May 2006 VA examination report and subsequent examinations do not suggest that the Veteran was unable to sit for prolonged periods solely due to her left knee disability.  Thus, the preponderance of the evidence weighs against unemployability solely due to her left knee disability. 

With regard to PTSD, the May 2006 VA examination report reflects the examiner's conclusion that the Veteran's PTSD was productive of mild or transient symptoms which decreased efficiency, productivity, and reliability only during periods of stress, and resulted in an inability to perform work tasks only during periods of stress.  As discussed above with regard to the evaluation of the Veteran's PTSD, the preponderance of the evidence weighs against more than reduced reliability and productivity due to PTSD.  Thus, the Veteran's PTSD did not alone result in unemployability prior to June 2006. 

The evidence does not show that the combined impact of the Veteran's PTSD and left knee disability resulted in unemployability prior to June 2006.  The Veteran's left knee disability did not prevent sedentary work, and her PTSD did not result in more than decreased efficiency, productivity, and reliability during periods of stress, or reduced reliability and productivity.  There is no evidence of further occupational impairment during this time.  While she clearly had significant occupational impairment, unemployability is not shown prior to June 2006.  

The Board has also considered the SSA records and the July 2005 SSA decision awarding disability for SSA purposes.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  For example, unlike SSA, VA does not take into account age in making this determination, and does not place the same emphasis on the opinions of treating physicians.  See 38 C.F.R. §§ 3.341(a); see also White v. Principe, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (observing that although SSA has adopted the treating physician rule, which was "specifically designed to address problems generated by the Social Security system," such a rule is inconsistent with VA's own statutory and regulatory scheme for administering benefits).  Thus, while SSA's decision might turn to a large extent on the opinion of a treating physician (regardless of whether the opinion was favorable or unfavorable to the claim, as noted in White) VA must analyze and weigh all the evidence of record under one standard-namely the benefit-of-the-doubt rule-to include whether there is supportive reasoning for a given medical opinion and the persuasiveness of such reasoning.  See White, 243 F.3d at 1381; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board has reviewed the same evidence that was apparently available to SSA at the time of its decision, in addition to the evidence subsequent to that date, and finds that under VA law such evidence does not show unemployability for TDIU purposes prior to June 2006 based solely on the Veteran's left knee and PTSD.  Further, and in the alternative, it appears from the discussion in the SSA decision itself that the grant of disability benefits by SSA was based on a number of orthopedic disabilities in addition to the left knee disability and PTSD, notwithstanding the fact that the SSA Disability Determination and Transmittal form only mentions the left knee disability and "somatoform disorder."  In any event, whether or not the latter is the case, the SSA records and decision do not support unemployability for VA purposes prior to June 2006 based solely on her PTSD and left knee disabilities, for the reasons already discussed.  

Accordingly, referral for extraschedular consideration of entitlement to TDIU is not warranted, as the preponderance of the evidence weighs against unemployability prior to June 2006 solely resulting from the Veteran's PTSD and left knee disabilities. 

In sum, the preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16; Gilbert, 1 Vet. App. at 55.

ORDER

A separate rating of 10 percent, but no higher, for painful residuals of a left knee meniscectomy is granted, subject to the laws and regulations governing payment of monetary benefits. 

From July 2010 to April 2012 only, a separate rating of 30 percent, but no higher, for limitation of extension of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits. 

A rating greater than 30 percent for residuals, left knee injury, postoperative with surgical scar is denied. 

Prior to July 2010, a rating greater than 10 percent for left knee medial compartment degenerative joint disease based on range of motion is denied. 

As of April 2012, a rating greater than 10 percent for left knee medial compartment degenerative joint disease based on range of motion is denied. 

A rating greater than 30 percent prior to July 23, 2010, and greater than 50 percent as of that date for posttraumatic stress disorder is denied. 

A total disability rating based on individual unemployability due to service-connected disabilities prior to June 26, 2006 is denied. 

____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


